Title: Circular Letter to Collectors of Customs, 23 May 1804
From: Madison, James
To: Collectors of Customs



Dept. of State, 23d. May 1804.
Notice is hereby given, that it has been deemed expedient to change the form of the Mediterranean passport issued to Vessels of the United States; that from the eighth day of July next, those of the new form will be issued at the Custom-houses to every Vessel, for which application may be made on a compliance with the terms prescribed by law and surrendering the former passport of which she may be possessed, if any, in which latter case no fees will be required for the exchange; and that by an arrangment agreed upon with the Barbary powers, with whom we are at peace, either the old or the new form of passport will be sufficient to protect the Vessels of the United States from capture until the 1st. of July 1805, after which the old form of passport will be unavailable and the new one alone in use.
James Madison.
